

GUARANTY
(Ronald P. Scott)


CREDIT CASH NJ, LLC (“Lender”) has entered into a Credit Card Advance Agreement
(“Loan Agreement”) dated on or about November 4, 2010 with ONE UP INNOVATIONS,
INC. and FOAM LABS, INC. (collectively, the “Merchant”) and in consideration of
One ($1.00) Dollar and other good and valuable consideration, the receipt and
sufficiency of which are hereby duly acknowledged, the undersigned jointly and
severally unconditionally guaranty to Lender, its successors and assigns,
Merchant’s full and prompt payment, performance and discharge of each and every
obligation of Merchant under said Loan Agreement and under all instruments given
or executed by Merchant in connection therewith, and the full and prompt payment
of all other obligations of Merchant to Lender, wherever and however arising,
direct or indirect, absolute or contingent, all whether presently existing or
hereafter arising, including, without limitation, all costs of collection,
including attorney’s fees.  The liability of the undersigned under this Guaranty
shall be direct, immediate, absolute, continuing, unconditional and unlimited
and not conditional or contingent upon the pursuit by the Lender of whatever
remedies it may have against the Merchant or the Merchant’s successors,
executors, administrators or assigns, or the collateral or liens it may possess,
and this Guaranty shall be a continuing guaranty of the payment of any and all
obligations to Lender either made, endorsed or contracted by the Merchant, or
any successor of the Merchant and of all extensions or renewals thereof in whole
or in part.


Notice of acceptance hereof, of default by Merchant or any other parties, of
presentment, protest and demand, and of all other matters to which the
undersigned might otherwise be entitled, is hereby waived by the
undersigned.  Lender may grant extensions, modifications and renewals to, and
make compromises, amendments, settlements, compositions, releases, discharges
and adjustments with, Merchant and other parties, and with respect to any
collateral securing Merchant’s obligations to Lender or collateral securing this
Guaranty without notice to any of the undersigned and without affecting the
undersigned’s liability hereunder.  The undersigned’s obligations hereunder
shall be binding upon their respective administrators, executors, personal
representatives, successors and assigns.


The undersigned guarantor agrees that, whenever an attorney is used to obtain
payment under or otherwise enforce this guaranty or to enforce, declare or
adjudicate any rights or obligations under this guaranty or with respect to
collateral, whether by legal proceeding or by any other means whatsoever, Credit
Cash's reasonable attorney's fee plus costs and expenses shall be payable by
each Guarantor against whom this guaranty or any obligation or right hereunder
is sought to be enforced, declared or adjudicated.  Guarantor, if more than one,
shall be jointly and severally bound and liable hereunder and if any of the
undersigned is a partnership, also the members thereof individually.

 
Page 1 of 2

--------------------------------------------------------------------------------

 


This Guaranty shall be governed by and construed and interpreted in accordance
with the laws of the State of New Jersey and all actions and proceedings arising
out of or in connection herewith shall be litigated in the federal or state
courts of such State.  The undersigned hereby submit to the personal
jurisdiction of such courts.


EACH OF THE UNDERSIGNED WAIVES THE RIGHT TO TRIAL BY JURY IN ALL ACTIONS BROUGHT
BY OR AGAINST LENDER.


IN WITNESS WHEREOF, the undersigned Guarantor has hereunto set his hand this 3rd
day of November 2010.



 
/s/ Ronald P. Scott
 
Ronald P. Scott
 
Duluth, GA 30097
 
Social Security No.: On File



STATE OF GEORGIA
)
   
)ss.:
 
COUNTY OF
)
 



On this 3rd day of November 2010 before me personally appeared Ronald P. Scott,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.



 
/s/ Pamela Fulwood
 
NOTARY PUBLIC


 
Page 2 of 2

--------------------------------------------------------------------------------

 